MEMORANDUM**
Steven J. Koewler appeals pro se the judgment of the Bankruptcy Appellate Panel (“BAP”) dismissing his appeal from two orders of the bankruptcy court. These orders overruled Koewler’s objection to the bankruptcy trustee’s Final Report in the discharge proceeding of Koewler’s ex-wife, approved the Final Report, and denied reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm.
The bankruptcy court did not err by rejecting Koewler’s argument that the trustee’s Final Report should not be approved because the trustee had not properly carried out his duties. See 11 U.S.C. § 704(4) & (9) (trustee’s duties include investigating debtor’s financial affairs and submitting final report to the court); Cisneros v. United States (In re Cisneros), 994 F.2d 1462, 1464 (9th Cir.1993) (stating standard that factual findings are reviewed for clear error).
We may not consider Koewler’s contention that his financial interests were harmed by the trustee’s allegedly insufficient investigation because Koewler did not file either a claim against the estate or an adversary proceeding, despite having been served with notice of all relevant bankruptcy proceedings. Furthermore, Koewler raised this argument for the first time on appeal to this court. See Peterson v. Highland Music, Inc., 140 F.3d 1313, 1321 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.